Cardona, P. J.
(dissenting). We respectfully dissent. In our view, the excuse offered by third-party defendant D.A. Bennett, Inc. is akin to a party’s failure to comprehend the urgency of responding to a complaint, which does not constitute a reasonable excuse (see, Pagano v U.W. Marx, Inc., 223 AD2d 817). Bennett’s demonstration of a potentially meritorious defense is irrelevant (see, id., at 818). Since Supreme Court’s exercise of discretion finds support in the record, we should not disturb it (see, Northeastern Harness Horsemen’s Assn, v Saratoga Harness Racing, 216 AD2d 746, 747).
Mercure, J., concurs.
Ordered that the order is reversed, on the law, with costs, cross motion denied and motion granted.